Citation Nr: 1412869	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-42 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to June 1970.  The Veteran died in September 2008.  The Appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).

In May 2012, the Board denied the claim, and the Appellant timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In June 2013, pursuant to a Joint Motion for Remand, the Court vacated and remanded the Board's May 2012 decision for proceedings consistent with the terms of the Joint Motion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.

REMAND

The June 2013 Joint Motion vacated the Board's May 2012 decision, finding that the Board had not adequately explained whether it complied with its statutory duty to assist.  Specifically, the Joint Motion noted that the medical evidence of record suggested that the Veteran received private treatment for hepatitis C at Vanderbilt University Medical Center (VUMC).  The Joint Motion noted that the record did not indicate that VA had attempted to obtain pertinent medical records from VUMC.  Accordingly, on remand, appropriate attempts should be made to obtain treatment records from VUMC and any other private care providers identified by the Appellant.

Additionally, in January 2014, the Appellant submitted a statement from Dr. C.-S. advancing the theory that the Veteran's service-connected posttraumatic stress disorder (PTSD) led him to abuse alcohol and intravenous drugs.  That alcohol and drug abuse then caused the Veteran to develop cirrhosis and chronic hepatitis C, which are listed as underlying causes of death on the Veteran's death certificate.  The Board notes that opinion did not adequately address the issue that the progressive and frequent use of drugs and alcohol to the point of addiction will be considered to be willful misconduct.  38 C.F.R. § 3.301(c)(3) (2013).  No compensation shall be paid if a disability is the result of a veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Accordingly, on remand, a VA psychologist or psychiatrist with sufficient expertise in the treatment of both PTSD and addiction should address whether the Veteran's drug and alcohol abuse constituted willful misconduct or were a secondary result of the Veteran's PTSD.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.

1.  Contact the Appellant to identify all VA and non-VA clinicians who treated the Veteran prior to his death for diabetes mellitus, hepatitis C, cirrhosis, jaundice, or hepatocellular carcinoma.  In particular, request that the Appellant sign an appropriate release for all pertinent treatment records from Vanderbilt University Medical Center.  Once signed releases are received from the Appellant, request all private treatment records which have not already been obtained.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Then, forward the Veteran's claims folder to a VA oncologist to address the following questions.  The examiner should identify and explain the medical basis or bases, with identification of the evidence of record and citation to any medical treatises or other evidence relied upon, for opinions.  A detailed rationale must be provided for all findings made.

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's in-service herbicide exposure caused or contributed to the onset of hepatitis C, cirrhosis, or hepatocellular cancer?

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hepatitis C, cirrhosis, or hepatocellular cancer were otherwise related to any other aspect of his service, including dental treatment therein?

c)  Is it more likely than not (greater than 50 percent probability) that the Veteran developed hepatitis C or liver disease as a result of any other non-service related risk factor, including a history of long-term alcohol abuse, history of intravenous drug use, or occupational exposures including arsenic?

d)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus caused or substantially and materially contributed to his September 2008 death?

3.  Then, forward the Veteran's claims file to a VA psychologist or psychiatrist with expertise in the treatment of both PTSD and addiction to address whether the cause of the Veteran's death is etiologically related to service-connected PTSD.  The psychologist or psychiatrist should express an opinion whether the Veteran's alcohol and drug use was secondarily related to service-connected PTSD, or whether substance abuse constituted willful misconduct.  In rendering the opinion, the VA psychologist or psychiatrist should address the January 2014 contentions of Dr. C.-S. that the Veteran's alcohol and drug abuse was secondary to service-connected PTSD.  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected PTSD caused, hastened, or substantially and materially contributed to the Veteran's death.  In making the opinions, the VA psychologist or psychiatrist should identify and explain the medical basis or bases, with identification of the evidence of record and citation to any medical treatises or other evidence relied upon.  A detailed rationale must be provided for all findings made.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board..

The Appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

